Court of Appeals, State of Michigan

                                             ORDER
                                                                          Joel P. Hoekstra
People of MI v Ronald Johnson                                               Presiding Judge

Docket No.   3 1524 7                                                     Kurtis T. Wilder

LC No.       12-009230-FC                                                 Karen M. Fort Hood
                                                                           Judges


              The Court orders that the motion for reconsideration is GRANTED, and this Court's
opinion issued September 16, 20 14 is hereby VACATED. A new opinion is attached to this order.




                        A true copy entered and certified by Jerome W. Zimmer Jr., Chief Clerk, on




                                NOV 04 2014
                                      Date